 



Exhibit 10.4.1
(FORM) [w27475w2747534.gif]

 



--------------------------------------------------------------------------------



 



(FORM) [w27475w2747535.gif]

 



--------------------------------------------------------------------------------



 



 
(NEUSTAR LOGO) [w27475w2747516.gif]
     
 
NANP Administration Services
Scope of Work Change Proposal # 6
INC Issue 517 — Denying NXX Assignment to a Service
Provider that has opted into Pooling
July 7, 2006
     
 

NeuStar, Inc.   46000 Center Oak Plaza     Sterling, VA 20166

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #6 Proposal — INC Issue 517
 
Table of Contents

         
1 Introduction
    1  
1.1 Purpose and Scope
    1  
1.2 Modification of Guidelines
    1  
2 Proposed Industry Numbering Committee (INC) Scope of Work Change
    2  
3 NeuStar’s Proposed Solution
    3  
4 Assumptions and Risks
    4  
5 Cost Assumptions and Summary
    5  
6 Conclusion
    5  

     
 

© NeuStar, Inc. 2006   iii

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #6 Proposal — INC Issue 517
 
1    Introduction
1.1    Purpose and Scope
In accordance with NeuStar’s contract1 and our constant effort to provide the
best support and value to both the Federal Communications Commission (FCC) and
the telecommunications industry, NeuStar, as the North American Numbering Plan
Administrator (NANPA), hereby submits this scope of work change to the FCC for
approval. This scope of work change is in compliance with NANPA’s Change
Management protocol and most importantly per requirements as outlined in NANP
Administrator Solicitation SOL03000001, Section H.9, Item 5, which states the
following:
“If and when a change to the NANPA system is adopted by the NANC or the INC, the
contractor’s liaison shall ensure that the proposed change is forwarded to the
Contracting Officer and the Contracting Officer’s Technical Representative
(COTR). No change shall be binding until such modification is issued, nor shall
the Government be liable for any costs associated with a system change until
such modification is issued.”
1.2 Modification of Guidelines
Pursuant to NeuStar’s contact, the NANPA shall participate in the development
and modification of guidelines and procedures, which may affect the performance
of the NANPA functions. These changes may be derived from regulatory directives
and/or modifications to guidelines. In addition, new guidelines may be developed
as appropriate to comply with regulatory directives. The NANPA shall adopt and
implement any changes that are consistent with regulatory directives after they
are officially adopted, recognizing that some may constitute a change in the
scope of work.
When the Industry Numbering Committee (INC) places any changes to its guidelines
in initial closure, the NANPA shall submit an assessment regarding the impact of
scope of work, time and costs to the INC, the North American Numbering Council
(NANC) and the FCC within 30 days.2
This document provides detailed information pertaining to the INC’s requirement
submitted on June 8, 2006. This change order document covers the required
subject matters such as explaining the industry’s requirements, proposed
solution, costs and risk and assumptions.
 

1   Contract Number CON03000016 and the NANPA Technical Requirements Document,
March 2003.   2   NANPA Technical Requirements Document, March 2003,
Section 2.10, Modification of Guidelines.

     
 

© NeuStar, Inc. 2006   1

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #6 Proposal — INC Issue 517
 
2 Proposed Industry Numbering Committee (INC) Scope of Work Change
During the June 6-8, 2006 INC meeting, INC Issue 517 was accepted. It was
resolved and went to Initial Closure on June 8, 2006. This issue affects both
the NANP Administration System (NAS) and NANPA operations.

•   Issue 517: Denying NXX assignment to SP that has OPTED into Pooling

The official INC issue statement is stated below and can also be found on the
ATIS website:

A)   ISSUE STATEMENT

NANPA has no way of knowing whether an SP has opted into pooling in a specific
rate center, so it is possible for that SP to request CO code resources in a
rate center in which they have already opted into participation in pooling.

B)   FOLLOWING RESOLUTION FROM INC

The following changes were made to the COCAG and the TBPAG to resolve this
issue:
A new section 3.10 was created:
3.10     If an SP has chosen to participate in thousands-block number pooling in
a voluntary rate center outside of the top 100 MSAs, the SP cannot withdraw from
pooling in a voluntary rate center once the SP has submitted a forecast, a
donation, or has been assigned a thousands-block. Once an SP chooses to
participate in thousands-block number pooling in a voluntary rate center, all
numbering requests must be submitted directly to the PA.
4.1.1 The applicant must certify a need for NANP numbers, e.g., provision of
wireline or wireless service in the Public Switched Telephone Network.
In order to obtain CO codes, an applicant must submit or have submitted a North
American Numbering Plan Numbering Resource Utilization/Forecast (NRUF) Report
(See NRUF Reporting Guidelines) to the NANPA for the NPA(s) in which the CO
code(s) is being requested.3 This requirement shall not apply in instances where
an NPA has been implemented since the last NRUF Report and the Service Provider
has submitted a NRUF Report for the NPA(s) previously serving the geographic
areas involved.
The applicant must submit an NXX request form certifying that a need exists for
an NXX assignment to a point of interconnection or a switching entity due to
routing, billing, regulatory, or tariff requirements. The NXX request form must
provide an Operating Company Number
 

3   FCC 00-104, § 52.15 (f) (4) (5).

     
 

© NeuStar, Inc. 2006   2

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #6 Proposal — INC Issue 517
 
(OCN), which uniquely identifies the applicant. The NANPA will not issue
numbering resources to a carrier without an OCN.4 The OCN cannot be shared with
another service provider.
If NANPA determines from the report provided by the PA that an applicant is
participating in pooling in that rate center, NANPA will deny the application.
Once an applicant chooses to participate in thousands-block number pooling in a
voluntary rate center, all numbering requests must be submitted directly to the
PA.
5.2 Receive and process applications (CO Code (NXX) Assignment Request
Form Part 1) for CO codes (NXX) within the geographic NPA(s) for which the CO
Code Administrator is responsible.
For rate centers transitioning to pooling:

•   The CO Code Administrator will only process NXX requests received at least
33 calendar days prior to the Pool Start Date.   •   Within the 33 calendar days
prior to Pool Start Date, applications for codes/blocks will not be accepted.
However within this 33-day interval, the NANPA will continue to process code
applications for:

  •   CO codes awarded via lottery;     •   LRN requests;     •   full CO code
request for a single customer;     •   CO code expedite requests;     •  
petition/safety valve requests;     •   any requests from non-pooling capable
carriers; and     •   PA requests to the NANPA.

After Pool Start Date, all pooling-capable carriers will apply to the PA for
numbering resources.
Once an SP chooses to participate in thousands-block number pooling in a
voluntary rate center, all numbering requests must be submitted directly to the
PA. NANPA will not assign a CO code (NXX) to an SP for a voluntary pooled rate
center in which that SP has either submitted a forecast to the PA, submitted a
donation to the PA, or has been assigned a thousands-block in that rate center.

3   NeuStar’s Proposed Solution

In order to implement INC Issue 517 for the central office code application
processing, NANPA proposes modifying the NANP Administration System. We believe
that our proposed solution set forth below will enable us to properly assign and
deny resources in accordance with the INC Issue 517 in the most efficient and
effective manner possible.
 

4   FCC 01-362, § 52.15 (g)(4).

     
 

© NeuStar, Inc. 2006   3

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #6 Proposal — INC Issue 517
 
Solution:
On a daily basis, the National Pooling Administrator (PA) will provide NANPA a
file containing the following information: NPA, rate
center(s) where pooling is voluntary (also known as optional), and the Operating
Company Number(s) (OCN) of those service providers that are participating in
pooling in the identified voluntary rate center(s). This information will be
loaded into NAS.
When the applicant begins the application process and enters the NPA, rate
center, OCN and application type (i.e., initial or growth code), NAS will
perform a validation check using the information provided by the PA to determine
if the submitting service provider is participating in pooling in the identified
rate center. If the service provider is participating in pooling in the
identified rate center, NAS will respond with a validation error, informing the
applicant that it must submit its application for resources to the PA. NAS will
not permit the applicant to proceed any further in the application process. If
the service provider is not participating in pooling according to the PA
information, then the application will be accepted and processed.
If the service provider initiates participation in a voluntary pooling rate
center (e.g., submits a thousand block forecast to the PA) on the same day it
submits an application for an initial/growth code directly into NAS, the
application would normally be accepted by the system because NANPA only receives
a daily file from the PA. To account for this situation, NAS will perform a scan
of all pending initial/growth code applications (ones in which the pooling
pass-thru box is not checked) at the time the updated PA file is loaded into the
system. Any pending application matching the information in the PA file will be
highlighted in the system and denied by the Code Administrator.

4   Assumptions and Risks

Part of the NANPA’s assessment of this change order is to identify the
associated assumptions and consider the risks that can have an impact on our
operations.
Assumptions:

1.   NANPA assumes that the PA will provide the required information on a daily
basis. If there are any problems or issues that result in updated information
not being available, NAS will use the most recent PA information made available
to NANPA.   2.   NANPA assumes when carriers call to request information
relating to a service provider’s participation in pooling, NANPA will only be
required to explain this new central office code assignment process. Questions
concerning the PA information must be directed to the PA.   3.   NANPA assumes
the information provided to it by the PA is true and accurate.

If the process expands beyond these assumptions, the NANPA reserves the option
of filing a revised change order proposal to address the additional expansion.
     
 

© NeuStar, Inc. 2006   4

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #6 Proposal — INC Issue 517
 
Risks
This process relies on the PA for the data identifying the NPAs, voluntary
pooling rate centers and participating service providers (as identified via an
OCN). The accuracy of NAS validations on initial and growth code applications is
only as reliable as the information provided by the PA. In addition, daily
update of this data is critical for NAS to properly accept/denied central office
code assignment requests.
Impact on Operations
The proposed solution impacts NAS by requiring the system to perform additional
functions not identified in the contract. Specifically, these functions include:

1.   Accessing the daily PA file containing the NPAs, voluntary pooling rate
centers and the participating service providers (OCNs);   2.   Updating the NAS
database with the PA information;   3.   Checking central office assignment
applications against the PA information;   4.   Returning a validation error for
those initial/growth central office code applications in which the NPA, rate
center and OCN correspond with information provided by the PA;   5.   Scanning
pending assignment requests to identify applications in which the NPA, rate
center and OCN matches the data provided by the PA; and,   6.   Addressing
additional calls and emails that result from the implementation of the new
validation.

5   Cost Assumptions and Summary

The proposed solution for implementation of the INC Issue 517 requires changes
in NAS in order for the system to identify and reject applications for
initial/growth codes from service providers that participate in pooling in
voluntary pooling rate centers. NANPA has determined that the cost associated
with implementing this change in NAS is $16,096.96.

6   Conclusion

NeuStar, as the NANPA, hereby seek the FCC’s approval for this Scope of Work
Change in order for proper communication protocols to be executed by which the
industry can be made aware that NANPA is accommodating this Scope of Work change
order.
     
 

© NeuStar, Inc. 2006   5

 



--------------------------------------------------------------------------------



 



     
 
(NEU STAR LOGO) [w27475w2747515.gif]
     
 
NANP Administration Services
Scope of Work Change Proposal # 7
INC Issue 454 — Criteria Service Providers Must Meet to
Obtain Growth 900 NXX
September 25, 2006
     
 

NeuStar, Inc.   46000 Center Oak Plaza     Sterling, VA 20166

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #7 Proposal — INC Issue 454
 
Table of Contents

         
1 Introduction
    1  
1.1 Purpose and Scope
    1  
1.2 Modification of Guidelines
    1  
2 Proposed Industry Numbering Committee (INC) Scope of Work Change
    2  
3 NeuStar’s Proposed Solution
    2  
4 Assumptions and Risks
    3  
5 Cost Assumptions and Summary
    3  
6 Conclusion
    3  

     
 

© NeuStar, Inc. 2006   iii

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #7 Proposal — INC Issue 454
 

1   Introduction

1.1   Purpose and Scope

In accordance with NeuStar’s contract1 and our constant effort to provide the
best support and value to both the Federal Communications Commission (FCC) and
the telecommunications industry, NeuStar, as the North American Numbering Plan
Administrator (NANPA), hereby submits this scope of work change to the FCC for
approval. This scope of work change is in compliance with NANPA’s Change
Management protocol and requirements as outlined in NANP Administrator
Solicitation SOL03000001, Section H.9, Item 5, which states the following:
“If and when a change to the NANPA system is adopted by the NANC or the INC, the
contractor’s liaison shall ensure that the proposed change is forwarded to the
Contracting Officer and the Contracting Officer’s Technical Representative
(COTR). No change shall be binding until such modification is issued, nor shall
the Government be liable for any costs associated with a system change until
such modification is issued.”

1.2   Modification of Guidelines

Pursuant to NeuStar’s contact, the NANPA shall participate in the development
and modification of guidelines and procedures, which may affect the performance
of the NANPA functions. These changes may be derived from regulatory directives
and/or modifications to guidelines. In addition, new guidelines may be developed
as appropriate to comply with regulatory directives. The NANPA shall adopt and
implement any changes that are consistent with regulatory directives after they
are officially adopted, recognizing that some may constitute a change in the
scope of work.
When the Industry Numbering Committee (INC) places any changes to its guidelines
in initial closure, the NANPA shall submit an assessment regarding the impact of
scope of work, time and costs to the INC, the North American Numbering Council
(NANC) and the FCC within 30 days.2
This document provides detailed information pertaining to the INC’s requirement
which was moved into initial closure on August 31,2006. This change order
document explains the industry’s requirements, describes NANPA’s proposed
solution and related assumptions, risks and costs.
 

1   Contract Number CON03000016 and the NANPA Technical Requirements Document,
March 2003.   2   NANPA Technical Requirements Document, March 2003,
Section 2.10, Modification of Guidelines.

     
 

© Neu Star, Inc. 2006   1

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #7 Proposal — INC Issue 454
 
2 Proposed Industry Numbering Committee (INC) Scope of Work Change
During the August 22-24, 2006 INC meeting, INC Issue 454 was resolved and went
to Initial Closure on August 31, 2006. This issue affects both the NANP
Administration System (NAS) and NANPA operations.

•   Issue 454: Criteria Service Providers (SP) Must Meet to Obtain Growth 900
NXX

The official INC issue statement is stated below and can also be found on the
ATIS website:

A)   ISSUE STATEMENT

The 900 NXX Assignment Guidelines do not provide adequate criteria an SP must
meet in order to obtain a growth NXX.

B)   FOLLOWING RESOLUTION FROM INC

The 900 NXX Assignment Guidelines, as well as the 900 NXX Forms (Parts A, B, and
C) were amended to clarify the process and requirements for applying for and
obtaining additional 900 NXX assignments. The modified 900 NXX Forms are
attached.

3   NeuStar’s Proposed Solution

In order to implement INC Issue 454 for the 900 NXX Code application processing,
NANPA proposes modifying the NANP Administration System to accommodate the
changes the INC made to the 900 NXX Part A — Assignment Request/Return
Notification/Information Change; the 900 NXX Part B — 900 NXX Code Disposition
Form; and the 900 NXX Part C —Certification of 900 NXX Code In Service Form.
Solution:
NANPA will incorporate the text changes the INC made to the 900 NXX Forms
(Part A, B, and C) into the NAS. The changes direct that an initial request
shall be limited to no more than 5 NXX codes, and no more than 5 NXX codes can
be requested at any one time. In order for an applicant to request additional
codes, the applicant must first certify that all previously assigned codes are
in service and the code holder has submitted its Part C “Confirmation of 900 NXX
Code in Service” to the NANPA. The applicant also must certify the need for the
additional codes requested and advise of plans to activate new services
requiring individual codes within six months of the date of the request on the
Part A form.
The proposed changes to the 900 NXX Assignment forms result in text changes to
the Part A, B and C forms in NAS. However, there are no new data fields on the
forms that require changes to the NAS database.
     
 

©NeuStar, Inc. 2006   2

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #7 Proposal — INC Issue 454
 

4   Assumptions and Risks

Part of the NANPA’s assessment of this change order is to identify the
associated assumption and consider the risks that can have an impact on its
operations.
Assumptions:

•   NANPA assumes the information provided to it by the applicant is true and
accurate.   •   If the process expands beyond these assumptions, the NANPA
reserves the option of filing a revised change order proposal to address the
additional expansion.

Risks:

•   Multiple text changes to the 900 NXX Parts A, B and C forms will need to be
reviewed to ensure NAS forms duplicate the changes made by the industry.

Impact on Operations:
The proposed solution impacts NAS by requiring text changes to the three 900 NXX
Assignment forms. In addition, the process relies on the NANPA to convey these
changes to 900 NXX applicants.

5   Cost Assumptions and Summary

The proposed solution for implementation of the INC Issue 454 requires changes
in NAS in order for the system to match the text changes the INC has made to the
900 NXX Assignment Forms. NANPA has determined that the cost associated with
implementing this change in NAS is $1,768.19.

6   Conclusion

NeuStar, as the NANPA, hereby seeks the FCC’s approval for this Scope of Work
Change in order for proper communication protocols to be executed by which the
industry can be made aware that NANPA is accommodating this Scope of Work change
order.
     
 

© NeuStar, Inc. 2006   3

 



--------------------------------------------------------------------------------



 



NANPA — Scooe of Work Change #7 Proposal — INC Issue 454
 
3.1 900 NXX CODE FORMS
3.1.1 PART A
     ASSIGNMENT REQUEST/RETURN NOTIFICATION/INFORMATION CHANGE
The applicant and the code administrator acknowledge that the information other
than identifying the applicant and any code assigned to that applicant,
contained on this request form is sensitive and will be treated as confidential.
The information in this form shall be treated as proprietary and will only be
shared with 900 NXX code administrator personnel and/or regulators.

1.   Name of entity requesting code assignment/return notification/information
change:      
 
  2.   Applicant Contact Information:

                     
Name:
                                  Street Address:          
Room:                                            City, State/Province,          
                    Country                               Zip/Postal Code      
                       

Phone No.:                      Email:                      FAX No.:
                    
Company Name:                                                            
Operating Company Number (OCN):1                     
Access Customer Name Abbreviation (ACNA):                     
Carrier Identification Code (CIC):                     
 

1   Required per FCC 00-429 Section 52.15 (g) (3) (iv).

        © NeuStar, Inc. 2006   4

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #7 Proposal — INC Issue 454
 

3.   900 NXX Code Request   3a.   Is certification or authorization required to
provide 900 NXX service in the intended service area?

Yes                            No                     
If yes, does your company have such certification or authorization?
Yes                            No                     
If yes, indicate type and date of certification (e.g., letter of authorization,
license, Certification of Public Convenience, etc.):
 
 
If no or pending, explain:
 
 

  3b.   Type of Request (check one)               900 NXX Code request (also
complete Sections 3c and 3d)               900 NXX Code return (also complete
Section 3e)
              900 NXX Code information change (also complete Section 3f)     3c.
  900 NXX Code Request Information (see Section 5 of the Guidelines)

There will be no maximum placed on the total number of codes assigned to each
carrier. No more then five NXX codes shall be requested per application form. No
more than five NXX codes can be requested at any one time.
An initial request shall be limited to five NXX codes.
To request additional codes, the applicant will be required to; (Issue 454)
1. Certify that all previously assigned codes are in service and the code holder
has submitted its Part C, “Confirmation of 900 NXX Code in service Form.” to the
NANPA. (Issue 454)
2. Certify the need for the additional codes requested and advise of plans to
activate new services requiring individual codes within six months of the date
of the reuest on the Part A form (Issue 454)

                  Assignment Preferences
      In Service Date    
(1)
               
 
               
(2)
               
 
               
(3)
               
 
               

        © NeuStar, Inc. 2006   5

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #7 Proposal — INC Issue 454
 

                 
(4)
               
 
               
(5)
               
 
               

Expected in service date(s) (must be within 6 months of assignment) (issue 454)

3d.   Current 900 NXX Code Assignments

List current 900 NXX Code(s) already assigned:
 
 
 
Have all the above 900 NXXs been placed in service, and has a Part C,
“Confirmation of 900 NXX Code In Service Form,” been submitted for each 900 NXX
Code? (Issue 454)
Yes                            No                     
If no, please list the 900 NXXs not placed in service and the reasons why.(Issue
454)
 
 
 
 

3e.   Code Return Notification

The following 900 NXX code(s) are being returned to the list of available NXX
codes:
 
Effective date:                                         

3f.   Code Information Change

900 NXX Codes affected:
 
Reasons for change:
           Merger/Acquisition
           Company Name Change
           Contact Information Change
           Other
Explanation:                                                             
Effective date:                                                            

        © NeuStar, Inc. 2006   6

 



--------------------------------------------------------------------------------



 



     NANPA — Scope of Work Change #7 Proposal — INC Issue 454
 
These NXX code(s) were formerly administered by:
     Company Name:                                                             
     Contact Name:                                        
     Street Address:                                          Room:
                    
     City, State/Province,
                                                            
           Country:                                                            
     Zip/Postal Code:                                         
     Phone:                                          Email:
                                         
     FAX:                                        
     OCN:                         ACNA:                         CIC:
                    
(Issue 454) I hereby certify that the above information is true and accurate to
the best of my knowledge, that the assigned 900 NXX code (s) will be used in the
provisioning of 900 service as a public telecommunications service, and that
this application has been prepared in accordance with the “900 NXX Code
Assignment Guidelines.” (Issue 454)
 
Signature of Authorized Representative of Code Applicant/Holder
 
Name/Title
 
Date
3.2 900 NXX FORMS
3.2.1 PARTS
900 NXX CODE APPLICATION DISPOSITION FORM
Applicant Information
     Name:                                                             
     Street Address:                                         
Room:                    
     City, State/Province:                                         
     Country:                                        
     Zip/Postal Code :                                        
     Phone No.:                      Email:                     
     FAX No.:                                        
     Company Name:                                                            
                     
     Operating Company Number (OCN):                    
     Access Customer Name Abbreviation (ACNA):                    
     Carrier Identification Code (CIC):                    

        © NeuStar, Inc. 2006   7

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #7 Proposal — INC Issue 454
 
     Date of Application:                     
     Date of Receipt of Request:                     
     Date of Response to Request:                     
Disposition of Code Request

                  Code request approved. 900 NXX code(s) assigned:  
 
         
 
         
 
         
 
         
 
                   Form complete, code request denied  
 
         
 
  Explanation:      
 
         
 
         
 
         
 
                   Form incomplete. Additional information required in the
following section(s):  
 
         
 
  Explanation:      
 
         
 
         
 
         
 
         
 
  Code(s) returned:      
 
         
 
  Effective:      
 
       

         
 
       
Signature of Code Administrator
      Date
 
       
 
       
Street Address
      Room

     
 
City, State/Province
     
 
Country
     
 
Zip/Postal Code
Phone No.:                                         
  Email:                                         
FAX No.:                                                            

        © NeuStar, Inc. 2006   8

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #7 Proposal — INC Issue 454
 
3.3 900 NXX CODE FORMS
3.3.1 PART C
CONFIRMATION OF 900 NXX CODE IN SERVICE FORM (Issue 454)
By signing below, I certify that the 900 NXX code(s) specified below are in
service and that the NXX code(s) are being used for the purpose specified in the
original application (See Section 5, “Responsibilities of Code Applicants and
Holders” in the 900 NXX Code Assignment Guidelines).
 
Authorized Representative of Code Holder (Print)
Operating Company Number (OCN)                     

         
 
Signature
       
 
       
 
       
Title
      Date
 
       
Service Trouble Reporting Contact Name:
       


 
       
 
       
Service Trouble Reporting Number:
       
 
       
 
       

                  900 NXX Code       Date of Application       In Service Date
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

        © NeuStar, Inc. 2006   9

 



--------------------------------------------------------------------------------



 



(FORM) [w27475w2747536.gif]

 



--------------------------------------------------------------------------------



 



(FORM) [w27475w2747537.gif]

 



--------------------------------------------------------------------------------



 



(FORM) [w27475w2747519.gif]

 



--------------------------------------------------------------------------------



 



(FORM) [w27475w2747520.gif]

 



--------------------------------------------------------------------------------



 



     
 
(NEU STAR LOGO) [w27475w2747516.gif]
     
 
NANP Administration Services
Scope of Work Change Proposal # 8
INC Issue 496 — Update COCAG Section 6.3.1 Information
Changes for Rate Center Changes
November 22, 2006

       
NeuStar, Inc.
  46000 Center Oak Plaza
 
  Sterling, VA 20166

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #8 Proposal — INC Issue 496
 
Table of Contents

         
1     Introduction
    1  
    1.1     Purpose and Scope
    1  
    1.2     Modification of Guidelines
    1  
2     Proposed Industry Numbering Committee (INC) Scope of Work Change
    2  
3     NeuStar’s Proposed Solution
    3  
4     Assumptions and Risks
    4  
5     Cost Assumptions and Summary
    4  
6     Conclusion
    5  

     
 
© NeuStar, Inc. 2006
iii



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #8 Proposal — INC Issue 496
 

1   Introduction

1.1   Purpose and Scope

In accordance with NeuStar’s contract1 and our constant effort to provide the
best support and value to both the Federal Communications Commission (FCC) and
the telecommunications industry, NeuStar, as the North American Numbering Plan
Administrator (NANPA), hereby submits this scope of work change to the FCC for
approval. This scope of work change is in compliance with NANPA’s Change
Management protocol and most importantly per requirements as outlined in NANP
Administrator Solicitation SOL03000001, Section H.9, Item 5, which states the
following:
“If and when a change to the NANPA system is adopted by the NANC or the INC, the
contractor’s liaison shall ensure that the proposed change is forwarded to the
Contracting Officer and the Contracting Officer’s Technical Representative
(COTR). No change shall be binding until such modification is issued, nor shall
the Government be liable for any costs associated with a system change until
such modification is issued.”

1.2   Modification of Guidelines

Pursuant to NeuStar’s contact, the NANPA shall participate in the development
and modification of guidelines and procedures, which may affect the performance
of the NANPA functions. These changes may be derived from regulatory directives
and/or modifications to guidelines. In addition, new guidelines may be developed
as appropriate to comply with regulatory directives. The NANPA shall adopt and
implement any changes that are consistent with regulatory directives after they
are officially adopted, recognizing that some may constitute a change in the
scope of work.
When the Industry Numbering Committee (INC) places any changes to its guidelines
in initial closure, the NANPA shall submit an assessment regarding the impact of
scope of work, time and costs to the INC, the North American Numbering Council
(NANC) and the FCC within 30 days.2
This document provides detailed information pertaining to the INC’s requirement
submitted on October 27, 2006. This change order document covers the required
subject matters such as explaining the industry’s requirements, proposed
solution, costs and risk and assumptions.
 

1   Contract Number CON03000016 and the NANPA Technical Requirements Document,
March 2003.   2   NANPA Technical Requirements Document, March 2003,
Section 2.10, Modification of Guidelines.

 
© NeuStar, Inc. 2006
1



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #8 Proposal — INC Issue 496
     
 

2   Proposed Industry Numbering Committee (INC) Scope of Work Change

During the October 19, 2006 INC meeting, INC Issue 496 was resolved and went to
Initial Closure on October 27, 2006. This issue affects NANPA operations.

•   Issue 496: Update COCAG Section 6.3.1 Information Changes for Rate Center
Changes

The official INC issue statement is stated below and can also be found on the
ATIS website:

A)   ISSUE STATEMENT

“When a SP requests to move a code(s) from one rate center to another,
Section 6.3.1 Information Changes of the COCAG requires that the SP must certify
to the NANPA that there are no ported numbers within the code(s). Section 3.9 of
the COCAG states that SPs cannot change the rate center on a code that contains
ported TNs because of the impact to customer calling patterns and associated
charges, and the fourth paragraph of Section 6.3.1 states that SPs cannot change
the rate center on a pooled code if blocks have been assigned to any SP other
than the LERG Assignee.
Unfortunately, experience has shown that some SPs may not understand the
implications of changing the rate center on a pooled code or a code that
contains ported TNs, and the SP may simply supply the certification to NANPA
without actually checking the LNP database. Similar to the process of NANPA’s
verification that there are no ported TNs in a returned code before approving
disconnect of the code, NANPA should also verify that there are no ported TNs in
a code when an SP requests a rate center change.
NANPA could run an NPAC report to determine if there are ported numbers within a
code for which the rate center change has been requested. If the code contains
ported numbers, then NANPA will deny the request for a rate center change. If
the code contains pooled blocks but no ported numbers and the LERG Assignee is
the only SP with blocks from the code, then NANPA may approve the rate center
change.”

B)   FOLLOWING RESOLUTION FROM INC

The following text changes were made to the COCAG, Section 6.3.1 and Section 13
(Glossary):

6.3.1   Information Changes

SPs that wish to move CO codes from one rate center to another must submit a
Part 1 to the CO Code Administrator. Upon receipt of the Part 1 for an NXX that
has been activated, the CO Code Administrator will request that the NPAC produce
an ad hoc report, generated during off-peak hours, that identifies the SPs and
associated quantities of ported TNs or pending ports within the code(s). The CO
Code Administrator will not request an ad hoc report if the SP is requesting a
rate center change for a code that has not reached its LERG Routing Guide
effective date.
 
© NeuStar, Inc. 2006
2



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #8 Proposal — INC Issue 496
 
If the report shows that there are ported TNs or pending ports, then the CO Code
Administrator will issue a Part 3 Denial to the applicant. If the report shows
that there are no ported TNs or pending ports, then the CO Code Administrator
will issue a Part 3 Acceptance to the applicant with instructions to the
Applicant to immediately remove the NXX from the NPAC to ensure that no porting
occurs between the time the ad hoc report was produced and the effective date of
the rate center change. On the effective date of the rate center change, the
Applicant must immediately add the NXX to the NPAC to ensure that porting can
resume.

13.0   Glossary

     
  NPAC SMS
  The Number Portability Administration Center (NPAC) Service Management
 
  System (SMS) is a database that contains routing
 
  information on ported TNs and pooled blocks and facilitates the updating
 
  of the routing databases of all subtending SPs in the portability area.

3   NeuStar’s Proposed Solution

In order to implement INC Issue 496, NANPA personnel will need to request an ad
hoc report from the NPAC whenever a service provider submits an application to
change the rate center associated with an in-service central office code.
Presently, NANPA relies upon the certification of the service provider that the
code in question has no active or pending ports. INC Issue 496, which requires
NANPA to obtain an ad hoc report for all service provider requests to change the
rate center for an in-service code, is a new requirement for NANPA.
For each CO code application requesting a rate center change on an in-service
code, NANPA will: 1) review the application for accuracy and completeness, 2)
prepare and submit a request to NPAC for an ad hoc report, 3) suspend the
service provider application in the NANP Administration System (NAS), 4) compile
and analyze the information contained in the ad hoc report and 5) return a
Part 3 (“Administrator Confirmation”) to the service provider.
Steps 2, 3 and 4 are new requirements for NANPA when processing these types of
requests. In addition, NANPA personnel will be required to provide new standard
verbiage within the Part 3 remarks field generated by the NAS when providing the
required disposition to the applicant. Also, NANPA has learned through its
experience with the return code with ported telephone number (TN) process that
additional interaction (e.g., email, phone calls) will be required between the
NANPA CO Code Administrator and the service provider whenever a code application
involves the disposition of ported TNs.
 
© NeuStar, Inc. 2006
3



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #8 Proposal — INC Issue 496
 

4   Assumptions and Risks

As part of the NANPA’s assessment of this change order, NANPA is required to
identify the associated assumptions and risks that can have an impact on its
operations.
Assumptions:

•   NANPA assumes the information provided to it by the applicant is true and
accurate.   •   NANPA assumes the NPAC ad hoc report is true and accurate.   •  
NANPA assumes that the current process it uses to request an ad hoc report from
the NPAC will remain the same as it is today for requesting such a report for
central office code returns.   •   NANPA will request an ad hoc report for all
applications requesting a rate center change. (Note: Per industry guidelines,
rate center consolidations and additions do not require service providers to
submit an application to NANPA).   •   If the process expands beyond these
assumptions, the NANPA reserves the option of filing a revised change order
proposal to address the additional expansion.

Risks:

•   NANPA relies upon the information in the NPAC ad hoc report to make its
determination to approve or deny a request. Any inaccuracies in NPAC data may
result in the incorrect disposition of the request.

Impact on Operations:
The proposed solution impacts NANPA operations by requiring NANPA personnel to
take additional time and effort to complete an application requiring a rate
center change. Further, NANPA must now rely on an outside entity (NPAC) to
complete this transaction that is presently accomplished without external
information.

5   Cost Assumptions and Summary

The proposed solution for implementation of the INC Issue 496 requires changes
in NANPA operations. NANPA personnel must verify there are not active or pending
ports on all code applications requesting a rate center change. NANPA has
determined that the cost associated with implementing this change is $4,956.00
per year or $413.00 per month.
To determine this cost, NANPA identified the quantity of applications involving
a rate center change since January 2005 and used that information to calculate
an average monthly quantity of such applications.3 NANPA then factored into this
average monthly quantity the possibility that service providers will delegate
the responsibility of identifying active or pending ports on a code
 

3   NANPA excluded rate center changes due to consolidations and the creation of
new rate centers.

 
© NeuStar, Inc. 2006
4



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #8 Proposal — INC Issue 496
     
 
to NANPA, rather than performing this work themselves, as is presently required
per industry guidelines. After identifying the additional steps required to
process a rate center change request, NANPA calculated the additional processing
time required for each CO code application requesting a change in rate center.
With this information, NANPA determined a cost per application and multiplied
that result by the projected average monthly quantity of rate center change
requests.

6   Conclusion

NeuStar, as the NANPA, hereby seeks the FCC’s approval for this Scope of Work
Change. Upon approval by the FCC, NANPA can notify the industry that NANPA is
accommodating this Scope of Work change order.
 
© NeuStar, Inc. 2006
5



--------------------------------------------------------------------------------



 



     
 
(NEWSTAR LOGO) [w27475w2747516.gif]
     
 
NANP Administration Services
Scope of Work Change Proposal # 9
INC Issue 522: Revisions to Procedures for Submitting the
Part 4 Form for Dedicated Non-pooled codes
November 22, 2006

       
NeuStar, Inc.
  46000 Center Oak Plaza
 
  Sterling, VA 20166

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #9 Proposal — INC Issue 522
     
 
Table of Contents

         
1     Introduction
    1  
  1.1     Purpose and Scope
    1  
  1.2     Modification of Guidelines
    1  
2     Proposed Industry Numbering Committee (INC) Scope of Work Change
    2  
3     NeuStar’s Proposed Solution
    2  
4     Assumptions and Risks
    3  
5     Cost Assumptions and Summary
    3  
6     Conclusion
    3  

 
© NeuStar, Inc. 2006
iii



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #9 Proposal — INC Issue 522
 

1   Introduction

1.1   Purpose and Scope

In accordance with NeuStar’s contract1 and our constant effort to provide the
best support and value to both the Federal Communications Commission (FCC) and
the telecommunications industry, NeuStar, as the North American Numbering Plan
Administrator (NANPA), hereby submits this scope of work change to the FCC for
approval. This scope of work change is in compliance with NANPA’s Change
Management protocol and most importantly per requirements as outlined in NANP
Administrator Solicitation SOL03000001, Section H.9, Item 5, which states the
following:
“If and when a change to the NANPA system is adopted by the NANC or the INC, the
contractor’s liaison shall ensure that the proposed change is forwarded to the
Contracting Officer and the Contracting Officer’s Technical Representative
(COTR). No change shall be binding until such modification is issued, nor shall
the Government be liable for any costs associated with a system change until
such modification is issued.”

1.2   Modification of Guidelines

Pursuant to NeuStar’s contact, the NANPA shall participate in the development
and modification of guidelines and procedures, which may affect the performance
of the NANPA functions. These changes may be derived from regulatory directives
and/or modifications to guidelines. In addition, new guidelines may be developed
as appropriate to comply with regulatory directives. The NANPA shall adopt and
implement any changes that are consistent with regulatory directives after they
are officially adopted, recognizing that some may constitute a change in the
scope of work.
When the Industry Numbering Committee (INC) places any changes to its guidelines
in initial closure, the NANPA shall submit an assessment regarding the impact of
scope of work, time and costs to the INC, the North American Numbering Council
(NANC) and the FCC within 30 days.2
This document provides detailed information pertaining to the INC’s requirement
submitted on October 27, 2006. This change order document covers the required
subject matters such as explaining the industry’s requirements, proposed
solution, costs and risk and assumptions.
 

1   Contract Number CON03000016 and the NANPA Technical Requirements Document,
March 2003.

2   NANPA Technical Requirements Document, March 2003, Section 2.10,
Modification of Guidelines.

 
© NeuStar, Inc. 2006
1



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #9 Proposal — INC Issue 522
 

2   Proposed Industry Numbering Committee (INC) Scope of Work Change

During the October 19, 2006 INC meeting, INC Issue 522 was resolved and went to
Initial Closure on October 27, 2006. This issue affects the NANP Administration
System (“NAS”).

•   Issue 522: Revisions to Procedures for Submitting the Part 4 Form for
Dedicated Non-pooled codes

The official INC issue statement is stated below and can also be found on the
ATIS website:

A)   ISSUE STATEMENT

Service Providers that designate dedicated codes obtained through the Pooling
Administrator as non-pooled codes should be allowed to submit Part 4s for these
codes directly to NANPA.

B)   FOLLOWING RESOLUTION FROM INC

The resolution of the issue is to allow a SP that has applied to the Pooling
Administrator (“PA”) for a dedicated NPA-NXX in a pooling area, and has received
that NPA-NXX, to submit the Part 4 “Confirmation of CO Code in Service” directly
to the NANPA via NAS. Currently, the SP is required to submit the Part 4
“Confirmation of CO Code in Service” directly to the PA.

3   NeuStar’s Proposed Solution

INC Issue 522 requires NANPA to send the “Administrators Response — Receipt of
Part 4” (i.e., “Part 5”) to the PA if the service provider submits a
“Confirmation of CO Code In-Service” (i.e., “Part 4”) directly to the NANPA for
a non-pooled, dedicated code that was originally requested via the PA.
Solution:
A new field will be added to the Part 4 in which the service provider submitting
the Part 4 can indicate that the code is a non-pooled, dedicated code in a
pooling area. If this field is populated, NAS will automatically forward the
Part 5 to the service provider and the PA. If this field is not populated, the
Part 5 will only be sent to the service provider.
In addition, NANPA will update the standard verbiage associated with the Part 4
reminder notice that is automatically generated by NAS. Presently, if a Part 4
has not been received by NANPA during the first five months following the
original effective date as indicated on the Part 3, a reminder notice will be
sent to the code assignee. The notice is sent no later than one month prior to
the end of the 6th month and provides direction to the code assignee on
submitting the Part 4. The text of the reminder notice must be updated to
reflect the option for the service provider to submit a Part 4 directly to the
NANPA if the code is a non-pooled, dedicated code.
 
© NeuStar, Inc. 2006
2



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #9 Proposal — INC Issue 522
 

4   Assumptions and Risks

As part of the NANPA’s assessment of this change order, NANPA is required to
identify the associated assumptions and risks that can have an impact on its
operations.
Assumptions:

•   NANPA assumes that the service provider will properly identify the code as a
non-pooled, dedicated code and populate the non-pooled dedicated code field on
the Part 4 to trigger the automatic forwarding of NANPA’s disposition to the PA.
  •   NANPA assumes that service providers may return the Part 4 form for a
non-pooled, dedicated code to either the PA or the NANPA. The service provider
would not submit the same Part 4 form to both administrators.

Risks:

•   If the service provider fails to indicate on the Part 4 that the involved
code is a non-pooled, dedicated code, no notification will be sent by NAS to the
PA. Failure to provide such a notification to the PA may result in a code being
placed on a state reclamation list. A state regulatory commission may contact a
service provider about an assigned code not being placed in service within
industry prescribed time frames when in fact the code is in service.

5   Cost Assumptions and Summary

The proposed solution for implementation of the INC Issue 522 requires changes
in NAS in order for the system to automatically send a Part 5 to both the PA and
the service provider when the Part 4 is associated with a non-pooled, dedicated
code. NANPA has determined that the cost associated with implementing this
change in NAS is $5,028.00.

6   Conclusion

NeuStar, as the NANPA, hereby seeks the FCC’s approval for this Scope of Work
Change. Upon approval by the FCC, NANPA can notify the industry that NANPA is
accommodating this Scope of Work change order.
 
© NeuStar, Inc. 2006
3